United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.E., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-434
Issued: May 2, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 19, 2012 appellant filed a timely appeal from a November 30, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish an injury in the
performance of duty causally related to factors of her federal employment.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the November 30, 2012 OWCP decision, appellant submitted
new evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued
its final decision. See 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On October 13, 2012 appellant, then a 33-year-old transportation security officer, filed an
occupational disease claim (Form CA-2) alleging that she developed lower back pain/sciatica
due to factors of her federal employment. She first became aware of her condition on
January 12, 2011 and attributed it to her employment on October 8, 2012.
By letter dated October 23, 2012, OWCP notified appellant of the deficiencies of her
claim and requested additional evidence, including a rationalized opinion from a physician
explaining how employment activities caused or aggravated the claimed condition. It afforded
her 30 days to submit additional evidence and respond to its inquiries.
Subsequently, appellant submitted an October 16, 2012 report from Dr. Douglas Tran, a
Board-certified internist, who diagnosed lumbar strain. Dr. Tran checked a box “yes” indicating
that her condition was caused or aggravated by an employment activity. In an October 16, 2012
duty status report, he indicated that appellant was standing at her workstation when pains started
shooting in her back.
In an October 9, 2012 report, Cassandra Crackel, a physician’s assistant, indicated that
appellant was seen for treatment of a medical condition and should be excused for attending
work from October 9 to 11, 2012. She released appellant to work on October 12, 2012 with the
following restrictions: bending, lifting and standing as tolerated.
By decision dated November 30, 2012, OWCP denied the claim on the basis that the
evidence submitted was insufficient to establish fact of injury. It found that appellant did not
implicate any specific employment factor, merely stating that the injury occurred at work.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, and that an injury4 was sustained in the performance of duty. These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in a claim for an
occupational disease claim, an employee must submit the following: (1) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; (2) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; and (3) medical
3

5 U.S.C. §§ 8101-8193.

4

OWCP’s regulations define an occupational disease or illness as a condition produced by the work environment
over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q).
5

See J.C., Docket No. 09-1630 (issued April 14, 2010). See also Ellen L. Noble, 55 ECAB 530 (2004).

2

evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the employee.6
ANALYSIS
OWCP found that appellant did not implicate any specific employment factor and merely
stated that the injury occurred at work. In support of her claim, appellant submitted an
October 16, 2012 report from Dr. Tran who indicated that she was standing at her workstation
when pains started shooting in her back. There are no unresolved discrepancies regarding this
factor of her federal employment. Thus, the Board finds that the evidence of record is sufficient
to establish standing as an implicated factor of employment in this case. The issue is whether
appellant sustained an injury as a result of standing in the performance of duty.
In his reports, Dr. Tran diagnosed lumbar strain and checked a box “yes” indicating that
appellant’s condition was caused or aggravated by an employment activity. Although the “yes”
check mark indicates support for causal relationship, his report is insufficient to establish a
causal relationship. The Board has held that when a physician’s opinion on causal relationship
consists only of a check mark on a form, without more by way of medical rationale, the opinion
is of diminished probative value.7 Although Dr. Tran indicated with a check mark “yes” that
appellant’s condition was caused or aggravated by her employment, he failed to provide a
sufficient medical rationale explaining the relationship between her lumbar condition and the
implicated employment factor.8 Lacking thorough medical rationale on the issue of causal
relationship, his reports are of limited probative value and insufficient to establish that she
sustained an employment-related injury causally related to factors of her federal employment.
Further, the Board has held that the mere fact that appellant’s symptoms arise during a period of
employment or produce symptoms revelatory of an underlying condition does not establish a
causal relationship between her condition and her employment factors.9
The report from Ms. Crackel, a physician’s assistant, is of no probative value as she is not
a physician under FECA.10 As such, the Board finds that appellant did not meet her burden of
proof with this submission.

6

Id. See also Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

7

See Lucrecia Nielsen, 42 ECAB 583 (1991); Lillian Jones, 34 ECAB 379 (1982) (an opinion on causal
relationship which consists only of a physician checking yes to a medical form report question on whether the
claimant’s disability was related to the history given is of little probative value). See Gary J. Watling, 52 ECAB
278 (2001).
8

See Thomas L. Hogan, 47 ECAB 323, 328-29 (1996).

9

See Richard B. Cissel, 32 ECAB 1910, 1917 (1981); William Nimitz, Jr., 30 ECAB 567, 570 (1979).

10

5 U.S.C. § 8101(2). Section 8101(2) of FECA provides as follows: “(2) ‘physician’ includes surgeons,
podiatrists, dentists, clinical psychologists, optometrists, chiropractors and osteopathic practitioners within the scope
of their practice as defined by State law.” See also Paul Foster, 56 ECAB 208, 212 n.12 (2004); Joseph N. Fassi,
42 ECAB 677 (1991); Barbara J. Williams, 40 ECAB 649 (1989).

3

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained an injury in the performance of duty causally related to factors of her federal
employment.
ORDER
IT IS HEREBY ORDERED THAT the November 30, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 2, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

